DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 10/12/2020.
Claim(s) 1-16, 18, 22-23, 29, 33 and 34 has/have been cancelled.
Claims(s) 37-40 has/have been added. 
Claims(s) 17, 19-21, 24-28, 30-32 and 35-40 is/are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The drawings were received on 10/12/2020.  These drawings are accepted.

Response to Arguments

Applicant’s arguments, see page 8, filed 10/12/2020, with respect to the drawings have been fully considered and are persuasive.  The objection has been withdrawn.
Applicant’s arguments, see page 8, filed 10/12/2020, with respect to the objection of claims 17 and 21 have been fully considered and are persuasive.  The objection has been withdrawn.
Applicant's arguments filed 10/12/2020 have been fully considered but they are not persuasive.
On pages 8-9 of the remarks, in regard to claims 17, 19-21, 27, 28, 30-32 and 36, the Applicant considers the application in condition for allowance based on incorporation of allowable subject matter.  

The Examiner respectfully disagrees. 
After further search and consideration, the Examiner considers the Yu et al. US 20190173562 reference cited in the Non-Final Rejection dated 7/2/2020 as teaching at least the independent claims and is therefore submitting a second non-final rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “determine, at the apparatus, an association between at least one refinement beam index and at least one logical beam index” and “determine whether at least one serving beam for the user equipment has changed”. 
The limitations of “determine, at the apparatus, an association between at least one refinement beam index and at least one logical beam index” and “determine whether at least one serving beam for the user equipment has changed” covers performance of the limitation in the mind but for the recitation of the generic communication components.  That is, other than reciting “at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to:”, “provide the association to a user equipment”, and “indicate to the user equipment that the at least one serving beam has changed, when a change is determined, wherein the indicated change of serving beam enables the user equipment to perform serving beam tracking”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “at least one processor...”, “provide the association...” and “indicate...”, language, “determine” in the context of the claim encompasses a person manually comparing, observing, etc. “an association between at least one refinement beam index and at least one logical beam index”   and “whether at least one serving beam for the user equipment has changed”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computing/communication components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. The mere performance of a node including a processor, memory, program code, provide beam association information 
This judicial exception is not integrated into a practical application because the claim only recites “at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to:”, “provide the association to a user equipment”, and “indicate to the user equipment that the at least one serving beam has changed, when a change is determined, wherein the indicated change of serving beam enables the user equipment to perform serving beam tracking” for performing the “determine” steps.  Accordingly, the “at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to:”, “provide the association to a user equipment”, and “indicate to the user equipment that the at least one serving beam has changed, when a change is determined, wherein the indicated change of serving beam enables the user equipment to perform serving beam tracking” do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the practicing the abstract idea.  The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when “at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to:”, “provide the association to a user equipment”, and “indicate to the user equipment that the at least one serving beam has changed, when a change is determined, wherein the indicated change of serving beam enables the user equipment to perform serving beam tracking”, these devices/steps are merely generic pieces of hardware/processing, generally containing a processor, a memory and a number of transceivers that are readily known to one of ordinary skill in the art. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination improves any other technology.  Their collective functions merely to provide a conventional communication implementation. Therefore, the claim is not patent eligible.
Claims 19 and 20 depend upon claim 1 and include all the limitations of claim 1.  The claims recite additional details associated with the “wherein the beam change is indicated using at least one of a medium access control based beam change, a downlink control information based beam change, and radio resource control signaling based beam change” (claim 19), “wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus further to: receive a refinement beam index report prior to the determining of the association.” (claim 20).  These additional limitations merely expand upon the abstract idea without including additional elements that are sufficient to amount to significantly more than the judicial exception.

Claims 21, 24-27 and 37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “determine, at the apparatus, an association between refinement beam index and logical beam index based on information received from an access node” and “detect if at least one serving beam has changed based on an indication received from the access node”. 
The limitations of “determine, at the apparatus, an association between refinement beam index and logical beam index based on information received from an access node” and “detect if at least one serving beam has changed based on an indication received from the access node” covers performance of the limitation in the mind but for the recitation of the generic communication components.  That is, other than reciting “An apparatus, comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to:”, and “perform serving beam tracking based on the detection”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “An apparatus, comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to:”, and “perform serving beam tracking based on the detection”, language, “determine”/”detect” in the context of the claim encompasses a person manually comparing, observing, etc. “determine, at the apparatus, an association between refinement beam index and logical beam index based on information received from an access node” and “detect if at least one serving beam has changed based on an indication received from the access node”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computing/communication components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. The mere performance of a node including a processor, memory, program code, “perform serving beam tracking based on the detection” is not considered a meaningful limit of the claim’s scope, since the limitations are considered to be routine within the relevant art (see Yang et al. US 20130028340 A1 paragraph 0081, WO 2017140374 pages 2-3 and KR 20090077185 page 10 ).  Therefore, the concept in the claim is not meaningfully different than the abstract idea. 
This judicial exception is not integrated into a practical application because the claim only recites “An apparatus, comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to:”, and “perform serving beam tracking based on the detection” for performing the “determine”/”detect” steps.  Accordingly, the “An apparatus, comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to:”, and “perform serving beam tracking based on the detection” do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the practicing the abstract idea.  The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  While the claim recites a “An apparatus, comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to:”, and “perform serving beam tracking based on the detection”, these devices/steps are merely generic pieces of hardware/processing, generally containing a processor, a memory and a number of transceivers that are readily known to one of ordinary skill in the art. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination improves any other technology.  Their collective functions merely to provide a conventional communication implementation. Therefore, the claim is not patent eligible.
Claims 24-27 and 37 depend upon claim 21 and include all the limitations of claim 21.  The claims recite additional details associated with the “determining of validity is based on a timer” (claim 25), “when the timer expires without receiving a beam change request from the access node, perform beam tracking assuming that a current serving beam is maintained” (claim 26), “send a refinement beam index report to the access node, wherein the information received from the access node is responsive to the refinement beam index report” (claim 27), “wherein the indication is received using at least one of a medium access control based beam change, a downlink control information based beam change, and radio resource control signaling based beam change” (claim 37)  These additional limitations merely expand upon the abstract idea without including additional elements that are sufficient to amount to significantly more than the judicial exception.

Claims 28, 30 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “determining, by an access node, an association between at least one” and “determining whether at least one serving beam for the user equipment has changed”. 
The limitations of “determining, by an access node, an association between at least one” and “determining whether at least one serving beam for the user equipment has changed” covers performance of the limitation in the mind but for the recitation of the generic communication components.  That is, other than reciting “providing the association to a user equipment” and “indicating to the user equipment that the at least one serving beam has changed, when a change is determined, wherein the indicated change of serving beam enables the user equipment to perform serving beam tracking”, nothing in the claim element precludes the step from practically being performed in the “providing the association to a user equipment” and “indicating to the user equipment that the at least one serving beam has changed, when a change is determined, wherein the indicated change of serving beam enables the user equipment to perform serving beam tracking”, language, “determining” in the context of the claim encompasses a person manually comparing, observing, etc. “determining, by an access node, an association between at least one” and “determining whether at least one serving beam for the user equipment has changed”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computing/communication components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. The mere performance of a node including a processor, memory, program code, provide beam association information and serving beam change is not considered a meaningful limit of the claim’s scope, since the limitations are considered to be routine within the relevant art (see Yang et al. US 20130028340 A1 paragraph 0081, WO 2017140374 pages 2-3 and KR 20090077185 page 10 ).  Therefore, the concept in the claim is not meaningfully different than the abstract idea. 
This judicial exception is not integrated into a practical application because the claim only recites “providing the association to a user equipment” and “indicating to the user equipment that the at least one serving beam has changed, when a change is determined, wherein the indicated change of serving beam enables the user equipment to perform serving beam tracking” for performing the “determining” steps.  Accordingly, the “providing the association to a user equipment” and “indicating to the user equipment that the at least one serving beam has changed, when a change is determined, wherein the indicated change of serving beam enables the user equipment to perform serving beam tracking” do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the practicing the abstract idea.  The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  While the claim recites a “providing the association to a user equipment” and “indicating to the user equipment that the at least one serving beam has changed, when a change is determined, wherein the indicated change of serving beam enables the user equipment to perform serving beam tracking”, these devices/steps are merely generic pieces of hardware/processing, generally containing a processor, a memory and a number of transceivers that are readily known to one of ordinary skill in the art. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination improves any other technology.  Their collective functions merely to provide a conventional communication implementation. Therefore, the claim is not patent eligible.
Claims 30 and 31  depend upon claim 28 and include all the limitations of claim 28.  The claims recite additional details associated with the “wherein the beam change is indicated using at least one of a medium access control based beam change, a downlink control information based beam change, and radio resource control signaling based beam change” (claim 30), “receiving a refinement beam index report prior to the determining of the association” (claim 31).  These additional limitations merely expand upon the abstract idea without including additional elements that are sufficient to amount to significantly more than the judicial exception.

Claims 32, 35, 36, 38, 39 and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “determining, by a user equipment, an association between refinement beam index and logical beam index based on information received from an access node” and “detecting if at least one serving beam has changed based on an indication received from the access node”. 
The limitations of “determining, by a user equipment, an association between refinement beam index and logical beam index based on information received from an access node” and “detecting if at least one serving beam has changed based on an indication received from the access node” covers performance of the limitation in the mind but for the recitation of the generic communication components.  That is, other than reciting “performing serving beam tracking based on the detection”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “performing serving beam tracking based on the detection”, language, “determining”/”detecting” in the context of the claim encompasses a person manually comparing, observing, etc. “determining, by a user equipment, an association between refinement beam index and logical beam index based on information received from an access node” and “detecting if at least one serving beam has changed based on an indication received from the access node”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computing/communication components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. The mere performance of a node including a processor, memory, program code, “performing serving beam tracking based on the detection” is not considered a meaningful limit of the claim’s scope, since the limitations are considered to be routine within the relevant art (see Yang et al. US 20130028340 A1 paragraph 0081, WO 2017140374 pages 2-3 and KR 20090077185 page 10 ).  Therefore, the concept in the claim is not meaningfully different than the abstract idea. 
This judicial exception is not integrated into a practical application because the claim only recites “performing serving beam tracking based on the detection” for performing the “determining”/”detecting” steps.  Accordingly, the “performing serving beam tracking based on the detection” do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the practicing the abstract idea.  The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  While the claim recites a “performing serving beam tracking based on the detection”, these devices/steps are merely generic pieces 
Claims 35, 36, 38, 39 and 40 depend upon claim 32 and include all the limitations of claim 32.  The claims recite additional details associated with the “determining of validity is based on a timer” (claim 35), “sending a refinement beam index report to the access node, wherein the information received from the access node is responsive to the refinement beam index report.” (claim 36), “wherein the indication is received using at least one of a medium access control based beam change, a downlink control information based beam change, and radio resource control signaling based beam change.” (claim 37), “wherein the indication is received using at least one of a medium access control based beam change, a downlink control information based beam change, and radio resource control signaling based beam change.” (claim 38), “wherein the determining of validity is based on a timer set by the user equipment” (claim 39), and “when the timer expires without receiving a beam change request from the access node, performing beam tracking assuming that a current serving beam is maintained” (claim 40). These additional limitations merely expand upon the abstract idea without 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 17, 20, 21, 27, 28, 31, 32 and 36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. US 20190173562 (cited in Non-Final Rejection dated 7/2/2020).

As to claim 17:
Yu et al. discloses:
An apparatus, comprising:
at least one processor; and
at least one memory including computer program code,
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to:
determine, at the apparatus, an association between at least one refinement beam index and at least one logical beam index; and 
(“As methods for the base station 202 to indicate the beam being used during the BRRS transmission among the N beams to the terminal 201, the following methods may be used. For example, the base station may transfer, to the terminal through the methods proposed below, information on what base station beam ID(s) resource(s) included in the AP-CSI-RS is associated with.”; Yu et al.; 0082)
(“(1) Method for indicating base station beams being used for the BRRS transmission in the DCI for BRRS requirements: In case of performing base station beam refinement for specific beams, it is possible to contain index information on corresponding beams in the DCI to be transmitted. Further, it is possible to periodically/aperiodically transmit the index information through higher layer signaling (e.g., RRC signaling) or control message (e.g., MAC-CE). In this case, it is exemplified that the index information can take the types in Table 2 below.”; Yu et al.; 0083)
(“The base station 202 may transmit index information constructed as in Table 2 to the terminal 201, and the terminal 201 may receive the beam that is used during the transmission of the BRRS transmitted by the base station 202 as 
 (“It is assumed that the base station currently shares information on a usable beam list between the base station and the terminal through periodic/aperiodic beam feedbacks from the terminal. For convenience in explanation, it is assumed that information on N best beam pairs is updated and maintained based on the RSRP between the base station and the terminal, and the beam pair having the highest RSRP among the N best beam pairs is used for the current service. Further, the base station manages N best base station beams, and the terminal has N terminal beams corresponding to N best beams of the base station fed back to the base station.”; Yu et al.; 0071)
(where
“base station” maps to “Apparatus”, 
“base station processor 910”/FIG. 9 maps to “at least one processor”,
“base station memory 940”/FIG. 9 maps to “at least one memory”,
“computer program code” is considered as required for operation,
“association between at least one ... refinement beam index and at least one logical beam index”, where “tags 0, 1, 2, 3” map to “at least one...refinement beam index”, where “beam IDs #10, #1, #6, and #27” map to “at least one logical beam index”, “mapped” maps to “association between”,
“information on N best beam pairs is updated and maintained based on the RSRP between the base station and the terminal”/”the terminal 201 may feed information on the best base station beam(s) back to the base station 202, and thus the base station 202 may transfer the information on the beam being used during the BRRS transmission. That is, the base station 202 may map tag indexes up to “0, 1, . . . , N−1” to N beam IDs” maps to “updated”/”transfer the information” associated with “mapped” maps to “determining...association”, “feed information on the best base station beam(s) back” maps to “reception of a refinement beam index report”, where “feed...back” maps to “reception...report”, “best...beam(s)” maps to “refinement beam”,)

provide the association to a user equipment. 
(“The base station 202 may transmit index information constructed as in Table 2 to the terminal 201, and the terminal 201 may receive the beam that is used during the transmission of the BRRS transmitted by the base station 202 as a terminal beam based on the received index information, and then may determine the best base station beam(s). Thereafter, the terminal 201 may feed 
(where
“terminal” maps to “user equipment”,
“The base station 202 may transmit index information constructed as in Table 2 to the terminal 201” maps to “providing the association to a user equipment” where Table 2 illustrates “association”)

determine whether at least one serving beam for the user equipment has changed; and
(where
“It is assumed that the base station currently shares information on a usable beam list between the base station and the terminal through periodic/aperiodic beam feedbacks from the terminal. For convenience in explanation, it is assumed that information on N best beam pairs is updated and maintained based on the RSRP...best beam pairs is used for the current service” maps to “determine whether at least one serving beam for the user equipment has changed”, where “usable beam”/”best beam pairs”/beam pair...current service” maps to “one serving beam”, where “usable”/”best”/current” maps to “serving”, “updated” maps to “changed”, “based on the RSRP” maps to “determine”, “terminal” maps to “user equipment”,

indicate to the user equipment that the at least one serving beam has changed, when a change is determined, wherein the indicated change of serving beam enables the user equipment to perform serving beam tracking.
(where
“base station currently shares information on a usable beam list between the base station and the terminal through periodic/aperiodic beam feedbacks from the terminal. For convenience in explanation, it is assumed that information on N best beam pairs is updated and maintained based on the RSRP” maps to “indicate to the user equipment that the at least one serving beam has changed, when a change is determined”, where “shares” maps to “indicate”, “usable beam”/”best beam pairs” maps to “one serving beam”, “updated” maps to “change”, “based on the RSRP” maps to “determined”
“transmit index information constructed as in Table 2 to the terminal 201, and the terminal 201 may receive the beam that is used during the transmission of the BRRS transmitted by the base station 202 as a terminal beam based on the received index information, and then may determine the best base station beam(s). Thereafter, the terminal 201 may feed information on the best base station beam(s) back to the base station”/”information on N best beam pairs is updated” maps to “the indicated change of serving beam enables the user equipment to perform serving beam tracking”, where “feed information on the “perform serving beam tracking”, where “best base station beams(s) maps to “serving beam”, “information on N best beam pairs is updated” maps to “indicated change”, “transmit index information constructed as in Table 2 to the terminal 201, and the terminal 201... and then may determine” maps to “enables”, where performing “determine” based on “index information” maps to “enables”

Yu et al. teaches exchanging current beam information between a base station and a terminal, where the exchanged beam information is used for determining best beam pairs and where the exchanged beam information is updated based on RSRP.

As to claim 20:
Yu et al. discloses:
An apparatus, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus further to:
(FIG. 9)

receive the refinement beam index report prior to the determining the association.
(“The base station 202 may transmit index information constructed as in Table 2 to the terminal 201, and the terminal 201 may receive the beam that is 
(where “feed...back” is received before “”map tag indexes” which maps to “prior”)

As to claim 21:
Yu et al. discloses:
An apparatus, comprising:
at least one processor; and
at least one memory including computer program code,
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to:
determine, at a the apparatus, an association between refinement beam index and logical beam index based on information received from an access node.

(“It is assumed that the base station currently shares information on a usable beam list between the base station and the terminal through periodic/aperiodic beam feedbacks from the terminal. For convenience in explanation, it is assumed that information on N best beam pairs is updated and maintained based on the RSRP between the base station and the terminal, and the beam pair having the highest RSRP among the N best beam pairs is used for the current service. Further, the base station manages N best base station beams, and the terminal has N terminal beams corresponding to N best beams of the base station fed back to the base station.”; Yu et al.; 0071)
 (where
“terminal” maps to “Apparatus”/“user equipment”, 
“base station” maps to “access node”,
“at least one processor”,
“base memory 840”/FIG. 8 maps to “at least one memory”,
“computer program code” is considered as required for operation,
Table 2 illustrates “association”,
“tag indexes up to “0, 1, . . . , N−1” map to “refinement beam index”,
“N beam IDs” maps to “logical beam index”,
“terminal 201 may receive the beam that is used during the transmission of the BRRS transmitted by the base station 202 as a terminal beam based on the received index information, and then may determine the best base station beam(s). Thereafter, the terminal 201 may feed information on the best base station beam(s) back to the base station 202” maps to “determine, at a user equipment, an association between refinement beam index and logical beam index based on information received from an access node”, where the “terminal” is considered as using the mapping in “Table 2” in order to perform “feed...back” which would require the “terminal” to perform “determine...association” in order to perform the “feed...back”)

detect if at least one serving beam has changed based on an indication received from the access node; and
(where
“base station 202 may transmit index information constructed as in Table 2 to the terminal 201, and the terminal 201 may receive the beam that is used during the transmission of the BRRS transmitted by the base station 202 as a “detect if at least one serving beam has changed”, where “N best beam pairs is updated based on RSRP” maps to “detect if at least one serving beam has changed”, where “updated” maps to “has changed”, “based on RSRP” maps to “detect”
“base station 202 may transmit index information constructed as in Table 2 to the terminal 201, and the terminal 201 may receive the beam that is used during the transmission of the BRRS transmitted by the base station 202 as a terminal beam based on the received index information, and then may determine the best base station beam(s)” maps to “based on an indication received from the access node”, where “base station 202 may transmit index information” maps to “indication received from the access node”, “then may determine the best base station beams(s) maps to “based on”

perform serving beam tracking based on the detection.
“transmit index information constructed as in Table 2 to the terminal 201, and the terminal 201 may receive the beam that is used during the transmission “perform serving beam tracking”, where “feed information on the best base station beam(s) back” maps to “perform serving beam tracking”, where “best base station beams(s) maps to “serving beam”, “transmit index information constructed as in Table 2 to the terminal 201, and the terminal 201... and then may determine”/”information on N best beam pairs is updated” maps to “based on the detection”

As to claim 27:
Yu et al. discloses:
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus further to:
send a refinement beam index report to the access node, wherein the information received from the access node is responsive to the refinement beam index report. 
(“The base station 202 may transmit index information constructed as in Table 2 to the terminal 201, and the terminal 201 may receive the beam that is used during the transmission of the BRRS transmitted by the base station 202 as a terminal beam based on the received index information, and then may determine the best base station beam(s). Thereafter, the terminal 201 may feed 
(“It is assumed that the base station currently shares information on a usable beam list between the base station and the terminal through periodic/aperiodic beam feedbacks from the terminal. For convenience in explanation, it is assumed that information on N best beam pairs is updated and maintained based on the RSRP between the base station and the terminal, and the beam pair having the highest RSRP among the N best beam pairs is used for the current service. Further, the base station manages N best base station beams, and the terminal has N terminal beams corresponding to N best beams of the base station fed back to the base station.”; Yu et al.; 0071)
(“The base station 202 may transmit index information constructed as in Table 2 to the terminal 201, and the terminal 201 may receive the beam that is used during the transmission of the BRRS transmitted by the base station 202 as a terminal beam based on the received index information, and then may determine the best base station beam(s). Thereafter, the terminal 201 may feed information on the best base station beam(s) back to the base station 202, and thus the base station 202 may transfer the information on the beam being used during the BRRS transmission. That is, the base station 202 may map tag 
(where
“feed information on the best base station beam(s) back to the base station 202”/”based on the RSRP between the base station and the terminal” maps to “send a refinement beam index report to the access node”
“The N base station beam IDs may be equal to the N base station beam IDs included in the serving beam list”/” information on N best beam pairs is updated”/”The base station 202 may transmit index information constructed as in Table 2 to the terminal 201” maps to “information received from the access node is responsive to the refinement beam index report”

As to claim 28:
Yu et al. discloses:
A method, comprising:
determining, by an access node, an association between at least one reported refinement beam index and at least one logical beam index based on reception of a refinement beam index report;
 (“As methods for the base station 202 to indicate the beam being used during the BRRS transmission among the N beams to the terminal 201, the following methods may be used. For example, the base station may transfer, to the terminal through the methods proposed below, information on what base 
(“(1) Method for indicating base station beams being used for the BRRS transmission in the DCI for BRRS requirements: In case of performing base station beam refinement for specific beams, it is possible to contain index information on corresponding beams in the DCI to be transmitted. Further, it is possible to periodically/aperiodically transmit the index information through higher layer signaling (e.g., RRC signaling) or control message (e.g., MAC-CE). In this case, it is exemplified that the index information can take the types in Table 2 below.”; Yu et al.; 0083)
(“The base station 202 may transmit index information constructed as in Table 2 to the terminal 201, and the terminal 201 may receive the beam that is used during the transmission of the BRRS transmitted by the base station 202 as a terminal beam based on the received index information, and then may determine the best base station beam(s). Thereafter, the terminal 201 may feed information on the best base station beam(s) back to the base station 202, and thus the base station 202 may transfer the information on the beam being used during the BRRS transmission. That is, the base station 202 may map tag indexes up to “0, 1, . . . , N−1” to N beam IDs using RRC or MAC-CE. The N base station beam IDs may be equal to the N base station beam IDs included in the serving beam list.”; Yu et al.; 0084)
 (“It is assumed that the base station currently shares information on a usable beam list between the base station and the terminal through 
(where
“base station” maps to “Apparatus”, 
“base station processor 910”/FIG. 9 maps to “at least one processor”,
“base station memory 940”/FIG. 9 maps to “at least one memory”,
“computer program code” is considered as required for operation,
“beam IDs #10, #1, #6, and #27 are respectively mapped to tags 0, 1, 2, and 3 in case of N=4. The tag indexes may be expressed as 00, 01, 10, and 11 respectively” maps to “association between at least one ... refinement beam index and at least one logical beam index”, where “tags 0, 1, 2, 3” map to “at least one...refinement beam index”, where “beam IDs #10, #1, #6, and #27” map to “at least one logical beam index”, “mapped” maps to “association between”,
“information on N best beam pairs is updated and maintained based on the RSRP between the base station and the terminal”/”the terminal 201 may feed information on the best base station beam(s) back to the base station 202, and thus the base station 202 may transfer the information on the beam being used during the BRRS transmission. That is, the base station 202 may map tag “determining...association”, “feed information on the best base station beam(s) back” maps to “reception of a refinement beam index report”, where “feed...back” maps to “reception...report”, “best...beam(s)” maps to “refinement beam”,)

providing the association to a user equipment,
 (“The base station 202 may transmit index information constructed as in Table 2 to the terminal 201, and the terminal 201 may receive the beam that is used during the transmission of the BRRS transmitted by the base station 202 as a terminal beam based on the received index information, and then may determine the best base station beam(s). Thereafter, the terminal 201 may feed information on the best base station beam(s) back to the base station 202, and thus the base station 202 may transfer the information on the beam being used during the BRRS transmission. That is, the base station 202 may map tag indexes up to “0, 1, . . . , N−1” to N beam IDs using RRC or MAC-CE. The N base station beam IDs may be equal to the N base station beam IDs included in the serving beam list.”; Yu et al.; 0084)
(where
“terminal” maps to “user equipment”,
“The base station 202 may transmit index information constructed as in Table 2 to the terminal 201” maps to “providing the association to a user equipment” where Table 2 illustrates “association”)

determining whether at least one serving beam for the user equipment has changed: and 
 (where
“It is assumed that the base station currently shares information on a usable beam list between the base station and the terminal through periodic/aperiodic beam feedbacks from the terminal. For convenience in explanation, it is assumed that information on N best beam pairs is updated and maintained based on the RSRP...best beam pairs is used for the current service” maps to “determine whether at least one serving beam for the user equipment has changed”, where “usable beam”/”best beam pairs”/beam pair...current service” maps to “one serving beam”, where “usable”/”best”/current” maps to “serving”, “updated” maps to “changed”, “based on the RSRP” maps to “determine”, “terminal” maps to “user equipment”,

indicating to the user equipment that the at least one serving beam has changed, when a change is determined, wherein the indicated change of serving beam enables the user equipment to perform serving beam tracking.
 (where
“base station currently shares information on a usable beam list between the base station and the terminal through periodic/aperiodic beam feedbacks from the terminal. For convenience in explanation, it is assumed that information on N best beam pairs is updated and maintained based on the RSRP” maps to “indicate to the user equipment that the at least one serving beam has changed, when a change is determined”, where “shares” maps to “indicate”, “usable beam”/”best beam pairs” maps to “one serving beam”, “updated” maps to “change”, “based on the RSRP” maps to “determined”
“transmit index information constructed as in Table 2 to the terminal 201, and the terminal 201 may receive the beam that is used during the transmission of the BRRS transmitted by the base station 202 as a terminal beam based on the received index information, and then may determine the best base station beam(s). Thereafter, the terminal 201 may feed information on the best base station beam(s) back to the base station”/”information on N best beam pairs is updated” maps to “the indicated change of serving beam enables the user equipment to perform serving beam tracking”, where “feed information on the best base station beam(s) back” maps to “perform serving beam tracking”, where “best base station beams(s) maps to “serving beam”, “information on N best beam pairs is updated” maps to “indicated change”, “transmit index information constructed as in Table 2 to the terminal 201, and the terminal 201... and then may determine” maps to “enables”, where performing “determine” based on “index information” maps to “enables”

Yu et al. teaches exchanging current beam information between a base station and a terminal, where the exchanged beam information is used for determining best beam pairs and where the exchanged beam information is updated based on RSRP.

As to claim 31:
Yu et al. discloses:
A method further comprising:
receiving the refinement beam index report prior to the determining the association.
(“The base station 202 may transmit index information constructed as in Table 2 to the terminal 201, and the terminal 201 may receive the beam that is used during the transmission of the BRRS transmitted by the base station 202 as a terminal beam based on the received index information, and then may determine the best base station beam(s). Thereafter, the terminal 201 may feed information on the best base station beam(s) back to the base station 202, and thus the base station 202 may transfer the information on the beam being used during the BRRS transmission. That is, the base station 202 may map tag indexes up to “0, 1, . . . , N−1” to N beam IDs using RRC or MAC-CE. The N base station beam IDs may be equal to the N base station beam IDs included in the serving beam list.”; Yu et al.; 0084)
(where “feed...back” is received before “”map tag indexes” which maps to “prior”)




As to claim 32:
Yu et al. discloses:
A method, comprising:
determining, by a user equipment, an association between refinement beam index and logical beam index based on information received from an access node,
 (“As methods for the base station 202 to indicate the beam being used during the BRRS transmission among the N beams to the terminal 201, the following methods may be used. For example, the base station may transfer, to the terminal through the methods proposed below, information on what base station beam ID(s) resource(s) included in the AP-CSI-RS is associated with.”; Yu et al.; 0082)
(“(1) Method for indicating base station beams being used for the BRRS transmission in the DCI for BRRS requirements: In case of performing base station beam refinement for specific beams, it is possible to contain index information on corresponding beams in the DCI to be transmitted. Further, it is possible to periodically/aperiodically transmit the index information through higher layer signaling (e.g., RRC signaling) or control message (e.g., MAC-CE). In this case, it is exemplified that the index information can take the types in Table 2 below.”; Yu et al.; 0083)
(“The base station 202 may transmit index information constructed as in Table 2 to the terminal 201, and the terminal 201 may receive the beam that is used during the transmission of the BRRS transmitted by the base station 202 as 
 (“It is assumed that the base station currently shares information on a usable beam list between the base station and the terminal through periodic/aperiodic beam feedbacks from the terminal. For convenience in explanation, it is assumed that information on N best beam pairs is updated and maintained based on the RSRP between the base station and the terminal, and the beam pair having the highest RSRP among the N best beam pairs is used for the current service. Further, the base station manages N best base station beams, and the terminal has N terminal beams corresponding to N best beams of the base station fed back to the base station.”; Yu et al.; 0071)
(where
“base station” maps to “Apparatus”, 
“base station processor 910”/FIG. 9 maps to “at least one processor”,
“base station memory 940”/FIG. 9 maps to “at least one memory”,
“computer program code” is considered as required for operation,
“association between at least one ... refinement beam index and at least one logical beam index”, where “tags 0, 1, 2, 3” map to “at least one...refinement beam index”, where “beam IDs #10, #1, #6, and #27” map to “at least one logical beam index”, “mapped” maps to “association between”,
“information on N best beam pairs is updated and maintained based on the RSRP between the base station and the terminal”/”the terminal 201 may feed information on the best base station beam(s) back to the base station 202, and thus the base station 202 may transfer the information on the beam being used during the BRRS transmission. That is, the base station 202 may map tag indexes up to “0, 1, . . . , N−1” to N beam IDs” maps to “updated”/”transfer the information” associated with “mapped” maps to “determining...association”, “feed information on the best base station beam(s) back” maps to “reception of a refinement beam index report”, where “feed...back” maps to “reception...report”, “best...beam(s)” maps to “refinement beam”,)

detecting if at least one serving beam has changed based on an indication received from the access node: and
(where
“It is assumed that the base station currently shares information on a usable beam list between the base station and the terminal through periodic/aperiodic beam feedbacks from the terminal. For convenience in “determine whether at least one serving beam for the user equipment has changed”, where “usable beam”/”best beam pairs”/beam pair...current service” maps to “one serving beam”, where “usable”/”best”/current” maps to “serving”, “updated” maps to “changed”, “based on the RSRP” maps to “determine”, “terminal” maps to “user equipment”,

performing serving beam tracking based on the detection.
(where
“base station currently shares information on a usable beam list between the base station and the terminal through periodic/aperiodic beam feedbacks from the terminal. For convenience in explanation, it is assumed that information on N best beam pairs is updated and maintained based on the RSRP” maps to “performing serving beam tracking based on the detection”, 
“transmit index information constructed as in Table 2 to the terminal 201, and the terminal 201 may receive the beam that is used during the transmission of the BRRS transmitted by the base station 202 as a terminal beam based on the received index information, and then may determine the best base station beam(s). Thereafter, the terminal 201 may feed information on the best base station beam(s) back to the base station”/”information on N best beam pairs is updated” maps to “performing serving beam tracking based on the detection”, “based on the detection”

Yu et al. teaches exchanging current beam information between a base station and a terminal, where the exchanged beam information is used for determining best beam pairs and where the exchanged beam information is updated based on RSRP.


As to claim 36:
Yu et al. discloses:
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus further to:
send a refinement beam index report to the access node, wherein the information received from the access node is responsive to the refinement beam index report. 
(“The base station 202 may transmit index information constructed as in Table 2 to the terminal 201, and the terminal 201 may receive the beam that is used during the transmission of the BRRS transmitted by the base station 202 as a terminal beam based on the received index information, and then may determine the best base station beam(s). Thereafter, the terminal 201 may feed information on the best base station beam(s) back to the base station 202, and thus the base station 202 may transfer the information on the beam being used 
(“It is assumed that the base station currently shares information on a usable beam list between the base station and the terminal through periodic/aperiodic beam feedbacks from the terminal. For convenience in explanation, it is assumed that information on N best beam pairs is updated and maintained based on the RSRP between the base station and the terminal, and the beam pair having the highest RSRP among the N best beam pairs is used for the current service. Further, the base station manages N best base station beams, and the terminal has N terminal beams corresponding to N best beams of the base station fed back to the base station.”; Yu et al.; 0071)
(“The base station 202 may transmit index information constructed as in Table 2 to the terminal 201, and the terminal 201 may receive the beam that is used during the transmission of the BRRS transmitted by the base station 202 as a terminal beam based on the received index information, and then may determine the best base station beam(s). Thereafter, the terminal 201 may feed information on the best base station beam(s) back to the base station 202, and thus the base station 202 may transfer the information on the beam being used during the BRRS transmission. That is, the base station 202 may map tag indexes up to “0, 1, . . . , N−1” to N beam IDs using RRC or MAC-CE. The N 
(where
“feed information on the best base station beam(s) back to the base station 202”/”based on the RSRP between the base station and the terminal” maps to “send a refinement beam index report to the access node”
“The N base station beam IDs may be equal to the N base station beam IDs included in the serving beam list”/” information on N best beam pairs is updated”/”The base station 202 may transmit index information constructed as in Table 2 to the terminal 201” maps to “information received from the access node is responsive to the refinement beam index report”


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 19, 30, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US 20190173562 (cited in Non-Final Rejection dated 7/2/2020) in view of Jung et al. US 20170207843.

As to claim 19:
Yu et al. as described above does not explicitly teach:
the beam change is indicated using at least one of a medium access control based beam change, a downlink control information based beam change, and radio resource control signaling based beam change.

However, Jung et al. further teaches a MAC/DCI/RRC capability which includes:
the beam change is indicated using at least one of a medium access control based beam change, a downlink control information based beam change, and radio resource control signaling based beam change.
(“The eNB may inform the UE that it will transmit the beam change signal to the UE within a certain period of time after the reception of specified information, via an RRC message (RRC IE), MAC message (MAC-CE), and PHY message (PHY DCI). In this case, since a corresponding value is described in the standard, it may be a value that the UE or an eNB has known about since when it is implemented.”; Jung et al.; 0513)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC/DCI/RRC 

As to claim 30:
Yu et al. as described above does not explicitly teach:
the beam change is indicated using at least one of a medium access control based beam change, a downlink control information based beam change, and radio resource control signaling based beam change.

However, Jung et al. further teaches a MAC/DCI/RRC capability which includes:
the beam change is indicated using at least one of a medium access control based beam change, a downlink control information based beam change, and radio resource control signaling based beam change.
(“The eNB may inform the UE that it will transmit the beam change signal to the UE within a certain period of time after the reception of specified information, via an RRC message (RRC IE), MAC message (MAC-CE), and PHY message (PHY DCI). In this case, since a corresponding value is described in the standard, it may be a value that the UE or an eNB has known about since when it is implemented.”; Jung et al.; 0513)



As to claim 37:
Yu et al. as described above does not explicitly teach:
wherein the indication is received using at least one of a medium access control based beam change, a downlink control information based beam change, and radio resource control signaling based beam change.

However, Jung et al. further teaches a MAC/DCI/RRC capability which includes:
wherein the indication is received using at least one of a medium access control based beam change, a downlink control information based beam change, and radio resource control signaling based beam change.
(“The eNB may inform the UE that it will transmit the beam change signal to the UE within a certain period of time after the reception of specified information, via an RRC message (RRC IE), MAC message (MAC-CE), and PHY message (PHY DCI). In this case, since a corresponding value is described in the standard, it may be a value that the UE or an eNB has known about since when it is implemented.”; Jung et al.; 0513)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC/DCI/RRC capability of Jung et al. into Yu et al.. By modifying the terminal/base station of Yu et al. to include the MAC/DCI/RRC capability/MAC as taught by UE/eNB of Jung et al., the benefits of improved transmission/reception efficiency (Yu et al.; 0017) with improved communication efficiency (Jung et al.; 0083) are achieved.

As to claim 38:
Yu et al. as described above does not explicitly teach:
wherein the indication is received using at least one of a medium access control based beam change, a downlink control information based beam change, and radio resource control signaling based beam change.

However, Jung et al. further teaches a MAC/DCI/RRC capability which includes:
wherein the indication is received using at least one of a medium access control based beam change, a downlink control information based beam change, and radio resource control signaling based beam change.
(“The eNB may inform the UE that it will transmit the beam change signal to the UE within a certain period of time after the reception of specified information, via an RRC message (RRC IE), MAC message (MAC-CE), and PHY message (PHY DCI). In this case, since a corresponding value is described in 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC/DCI/RRC capability of Jung et al. into Yu et al.. By modifying the terminal/base station of Yu et al. to include the MAC/DCI/RRC capability/MAC as taught by UE/eNB of Jung et al., the benefits of improved transmission/reception efficiency (Yu et al.; 0017) with improved communication efficiency (Jung et al.; 0083) are achieved.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US 20190173562 (cited in Non-Final Rejection dated 7/2/2020) in view of Sung et al. US 20160183234 (U.S. Patent Application Publications citation #2 listed on IDS dated 3/26/2019).

As to claim 30:
Yu et al. as described above does not explicitly teach:
wherein the beam change is indicated using at least one of a medium access control based beam change

However, Sung et al. further teaches a beamswitching/MAC capability which includes:
wherein the beam change is indicated using at least one of a medium access control based beam change.
(“Another embodiment of the present invention provides a beam switching apparatus of a terminal in a mobile communication network operating a plurality of beams. The beam switching apparatus includes a beam switching determining unit and a beam switching controller. The beam switching determining unit determines beam switching to a target beam based on signal intensity of a serving beam and a candidate beam of the plurality of beams. The beam switching controller changes beam access to a target beam through message exchange between MAC layers of the terminal and a base station, when the target beam and the serving beam are operated in the same base station.”; Sung et al.;)
(where
 “changes beam access...through message exchange between MAC layers” maps to “change is indicated using at least one medium access control based beam change”, where “MAC layers” maps to “medium access control based”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beam switching/MAC capability of Sung et al. into Yu et al.. By modifying the terminal/base station of Yu et al. to include the beam switching capability/MAC as taught by terminal/base station of Sung et al., the benefits of improved 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

 
/Michael K Phillips/Examiner, Art Unit 2464